                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ARMOD RASHAD JAHMAL BOSWELL,                     )
                                                 )
          Plaintiff,                             )
                                                 )
  v.                                             )   CIVIL ACT. NO. 2:18-cv-657-ECM
                                                 )               (WO)
LARRY NIXON,                                     )
                                                 )
          Defendant.                             )

                       MEMORANDUM OPINION and ORDER

       On August 6, 2019, the Magistrate Judge entered a Recommendation (doc. 27)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for Plaintiff’s abandonment of his

claims, his failure to prosecute this action, and his failure to comply with the orders of

this Court.

       A separate Final Judgment will be entered.

       Done this 16th day of September, 2019.


                                         /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
